                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JOSH HENDERSON,                                          CASE NO. C21-5123-JCC
10                             Plaintiff,                     ORDER
11          v.

12   PHOENIX FINANCIAL SERVICES, LLC, et
     al.,
13
                               Defendants.
14

15          The Court, having reviewed the Report and Recommendation of the Honorable Judge
16
     David W. Christel, United States Magistrate Judge, and there being no objections, and the
17
     remaining record, does hereby FIND and ORDER that:
18
            (1)     The Court adopts the Report and Recommendation.
19

20          (2)     The Notice of Dismissal (Dkt. No. 32) and Motion to Dismiss (Dkt. No. 35) are
                    granted and Defendants Pendrick Capital Partners Holding, LLC and Phoenix
21                  Financial Services, LLC are DISMISSED with prejudice and without an award of
                    costs or fees.
22
            (3)     The Clerk is directed to send copies of this Order to Plaintiff, counsel for
23
                    Defendants, and to the Hon. David W. Christel.
24   //

25   //
26   //

     ORDER
     C21-5123-JCC
     PAGE - 1
 1          DATED this 7th day of May 2021.




                                              A
 2

 3

 4
                                              John C. Coughenour
 5                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-5123-JCC
     PAGE - 2
